  Case 8:20-cv-00445-JSM-SPF Document 1 Filed 02/26/20 Page 1 of 5 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

STEVEN KLEIN,

       Plaintiff,                                      CASE NO.:
vs.

SUPERIOR GROUP OF COMPANIES, INC.
and SUPERIOR UNIFORM GROUP, LLC,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, STEVEN KLEIN, hereinafter referred to as “PLAINTIFF” by and through his

undersigned counsel and sues the Defendants, SUPERIOR GROUP OF COMPANIES and

SUPERIOR UNIFORM GROUP, LLC, hereinafter referred to as “DEFENDANTS”, and states as

follows:

                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 because this civil

action arises under the Constitution, laws, or treaties of the United States.

       2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division, in accordance with 28 U.S.C. § 1391 and § 1367.

                                             PARTIES

       3.      Plaintiff is a resident of Nashville, Tennessee.

       4.      Defendants are Florida corporations, authorized and doing business in

Pinellas County, Florida.

       5       Defendants are employers as defined by the laws under which this action is

brought and employ the required number of employees.
  Case 8:20-cv-00445-JSM-SPF Document 1 Filed 02/26/20 Page 2 of 5 PageID 2



       6.      Defendants are joint employers and/or a common enterprise.

                             ADMINISTRATIVE PREREQUISITES

       7.      Plaintiff timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (EEOC) and Florida Commission on Human Relations (FCHR). A

copy of the charge is attached as Exhibit A.

       8.      All conditions precedent to bringing this action have occurred under the Age

Discrimination in Employment Act as more than sixty (60) days have passed since the filing of

Plaintiff’s Charge of Discrimination.

       9.      Plaintiff intends to move for leave of court to file his claims under Fla. Stat. Chap.

760 once the 180 days have passed since filing the Charge of Discrimination.

                                   GENERAL ALLEGATIONS

       10.     At all times material, Defendants acted with malice and with reckless disregard

for Plaintiff’s Federal and State protected rights.

       11.     At all times material, Plaintiff was qualified to perform his job within the

legitimate expectations of his employer.

       12.     Plaintiff has been required to retain the undersigned counsel to represent him in

this action and is obligated to pay them a reasonable fee for their services.

       13.     Plaintiff requests a jury trial for all issues so triable.

                                   FACTUAL ALLEGATIONS

       14.     Plaintiff is a 59-year-old male.

       15.     On or about March 1985, Plaintiff began his employment with Defendants in the

position of Sales Trainee.

       16.     During his employment Plaintiff received several promotions involving territory.
  Case 8:20-cv-00445-JSM-SPF Document 1 Filed 02/26/20 Page 3 of 5 PageID 3



       17.     During his first three decades of employment Plaintiff had no issues or discipline

working for four separate sales managers.

       18.     From 2011 through 2016, Plaintiff earned membership into the Gold Sales Circle

and was among the top three sales performers for the entire company.

       19.     In 2017, Plaintiff began reporting to President, P. Benstock and new Sales

Manager, B. Alpert.

       20.     On July 28, 2017, Plaintiff received a call from Benstock and Alpert. Benstock

informed Plaintiff there was a “new era” in the company and that they were changing his

position in the company.

       21.     Plaintiff, despite his long history of successful performance, was demoted from

Territory Sales Manager to Sr. Client Relationship Manager.

       22.     The new position included reduced commissions and restricted Plaintiff to

soliciting sales from only his then existing active territory accounts. Plaintiff was specifically

prohibited from soliciting new account acquisitions or previous non-active accounts.

       23.     Plaintiff was the longest tenured Sales Manager in the company.

       24.     Only Plaintiff and the oldest Sales Manager were reassigned to these “new era”

positions.

       25.     Not surprisingly, due to the onerous sales restrictions, Plaintiff’s sales began to

diminish as certain of his existing accounts were lost through the competitive bid process common in

the industry over the course of his three decades of work for the company.

       26.     Throughout 2019, and prior to, Plaintiff requested his superiors to allow him to

pursue new acquisition accounts or previous non-active accounts some of which he had decades

long relationships with.
  Case 8:20-cv-00445-JSM-SPF Document 1 Filed 02/26/20 Page 4 of 5 PageID 4



       27.     Incredibly, each of Plaintiff’s efforts and requests were flatly denied.

       28.     Instead, Plaintiff was criticized for the obvious, natural and expected reduction in the

arbitrarily static list of “existing” active customers for which Benstock and Alpert limited his sales

activities in July of 2017.

       29.     It was becoming increasingly apparent to Plaintiff that Defendants’ actions were

intended as an effort to get him to quit or action plan him for termination based upon his age.

       30.     Defendants and Peter Benstock individually, have a history of discarding long

tenured, older workers.

       31.     On October 11, 2019, during a Group Sales Conference Call, Manager Dan Schwartz

stated, “we need to understand it’s a “new” time, we are a “new” sales organization and need “new”

thinking”.

       32.     Shortly thereafter on October 31, 2019, Plaintiff was terminated.

                                 COUNT I
          AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION
                           IN EMPLOYMENT ACT


       33.     Plaintiff realleges and adopts the allegations stated in Paragraphs 1 –32.

       34.     Plaintiff is a member of a protected class under the Age Discrimination in

Employment Act.

       35.     By the conduct described above, Defendants engaged in unlawful employment

practices and discriminated against Plaintiff on account of his age in violation of the Age

Discrimination in Employment Act.

       36.     The comments and conduct of Defendants constitute unlawful harassment and created

a hostile work environment.

       37.     Defendants knew or should have known of the discrimination.
  Case 8:20-cv-00445-JSM-SPF Document 1 Filed 02/26/20 Page 5 of 5 PageID 5



       38.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff respectfully request all legal and equitable relief allowed by law

including judgment against Defendants for back pay and benefits, front pay and benefits,

compensatory damages, punitive damages, prejudgment interest, payment of reasonable attorneys’

fees and costs incurred in the prosecution of the claim and such other relief as the Court may deem

just and proper.

       DATED this 26th day of March 2020.

                                             FLORIN GRAY BOUZAS OWENS, LLC

                                             /s/Wolfgang M. Florin
                                             Wolfgang M. Florin
                                             Florida Bar No. 907804
                                             wolfgang@fgbolaw.com
                                             Christopher D. Gray
                                             Florida Bar No.: 0902004
                                             chris@fgbolaw.com
                                             16524 Pointe Village Drive, Suite 100
                                             Lutz, FL 33558
                                             Telephone (727) 254-5255
                                              Facsimile (727) 483-7942
                                             Attorneys for Plaintiff
